Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
Content of Specification
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated 
Specifically, first, the specification did not explicitly disclose an authenticated drone (i.e. authentication), although the specification did disclose signature of a drone, however, the signature disclosed in the specification does not encompasses all the meaning of authentication generally known in the arts;  
Second, the specification failed to disclose any detail of authentication process. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the authenticated drone (i.e. authentication)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-20.
Closest reference found are
1) Kim (US 10643444) disclose facility management system using unmanned aerial vehicle wherein the facility management system and method may determine a current status and an abnormal behavior of a facility by primarily measuring the abnormal behavior of the facility in real time by a plurality of IoT based sensors included in the facility and secondarily precisely measuring the abnormal behavior of the facility by capturing an image through a UAV when necessary or when the abnormal behavior is detected, and may prevent a false alarm due to an error of a measurement sensor by performing two inspections through the IoT based sensor unit and the UAV.

2) Chang (KR 2308700) disclosed system for tracking whether drone is permitted to fly within restricted area, wherein a drone identification information storage unit (111) in which drone identification information for each of the predetermined drones is stored. An image acquisition 

3) RINGER (US 20190266899) disclosed authorizing a flight of an unmanned aerial vehicle wherein the UAV is locked by a locking mechanism until the flight is authorized and the request includes flight information that identifies a location of the flight, and a pilot identifier of a pilot of the flight; obtain a pilot certification of the pilot based on the pilot identifier; identify a first flight regulation of a flight regulation system, wherein the first flight regulation includes information identifying a threshold pilot certification to pilot the UAV at the location; determine whether the pilot certification of the pilot satisfies the threshold pilot certification to pilot the UAV at the location; and when the pilot certification of the pilot satisfies the threshold pilot certification to pilot the UAV at the location, provide a key to unlock the UAV to permit the flight of the UAV to commence.

4) Cho (KR 2019068172) disclosed a method for authenticating drone wherein the unmanned aerial vehicle is authenticated by using the authentication key. An encrypted free authentication key is encoded using the pre-set elliptic curve crypto base public key algorithm to a public key of a base station. The encrypted free authentication key is decoded by using a private key of the base station. The encrypted free authentication key is received from the unmanned aerial vehicle.


“determining whether to disable the one or more sensors based on comparing the first signature and the second signature.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685